     7:21-cv-05000-CRZ Doc # 16 Filed: 09/03/21 Page 1 of 2 - Page ID # 55




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CODY C. EDRINGTON,

                     Plaintiff,                            7:21CV5000

       vs.
                                                             ORDER
RYDER GLOBAL SERVICES, LLC, and
QUENTIN D. CAMPBELL,

                     Defendants.




      This matter is before the court on Plaintiff’s motion to extend the time to
substitute and serve the newly appointed Special Administrator of Defendant
Campbell’s estate, as the Letters of Special Administration have not yet been
issued by the County Court of Buffalo County, Nebraska.

      Accordingly,

   1) For good cause shown, Plaintiff’s motion will be granted. (Filing No.
      15).

   2) Within 14 days following the issuance of the Letters of Special
      Administration, Plaintiff’s counsel shall file an amended complaint with
      the correct named defendant.

   3) The amended complaint shall be served within 30 days after it is filed.

   4) Absent timely compliance with this order, the claims against decedent
      may be subject to dismissal.

   5) This action remains stayed, and the stay will be lifted upon the filing
      of Plaintiff’s Amended Complaint.

   6) The clerk shall set an internal case management deadline of
      September 24 for chambers to confirm the amended complaint has
7:21-cv-05000-CRZ Doc # 16 Filed: 09/03/21 Page 2 of 2 - Page ID # 56




been filed, and if not, to contact the parties regarding the status of the
Letters of Special Administration.

Dated this 3rd day of September, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
